Citation Nr: 1435811	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-47 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a throat condition, to include severe laryngitis with hemorrhagic nodules on vocal cords.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to September 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board acknowledges that the RO only formally denied service connection for severe laryngitis with hemorrhagic nodules on vocal cords.  In accord with the holding of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has construed the claim as one of service connection for a throat condition however diagnosed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned in July 2013.  A transcript of this hearing has been associated with the record.

In December 2013, the Board remanded this case for further development to include an examination and opinion to address the nature and etiology of his throat condition.  Such an examination was accomplished in April 2014 (with a July 2014 Addendum), and all other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The record reflects it is at least as likely as not the Veteran has a throat condition that was incurred during his active service.   


CONCLUSION OF LAW

The criteria for a grant of service connection for a throat condition are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, however, the Board finds that service connection is warranted for a throat condition.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The available service treatment records indicate the Veteran's mouth and throat were evaluated as normal on his April 1956 enlistment examination and a subsequent May 1958 service examination.  He indicated on concurrent Reports of Medical History that he had experienced ear, nose or throat trouble; as well as whooping cough.  However, no specific information was noted regarding these conditions.  Subsequent records reflect the Veteran was treated for severe laryngitis with hemorrhagic nodules in June 1958.  He was given light duty which did not involve the use of his voice, and other records note improvement in July 1958.  Records dated in August 1958 indicate he was fit for full duty.  His September 1958 discharge examination did evaluate his mouth and throat as normal.  However, it was noted on a concurrent Report of Medical History that he had frequent sore throat and chest.

Private medical records dated in 2009 include assessment of voice disturbance and chronic laryngitis.

The Board previously acknowledged in the December 2013 remand that the Veteran was accorded a VA medical examination regarding this case in October 2008, with an additional VA medical opinion in September 2010 based upon review of the claims folder, and that both examiners expressed opinions against the current disability being etiologically related to service.  However, both examiners focused on the lack of treatment for throat problems for many years after service, the latter of which noted there was no treatment until 2009.  The Veteran has testified that he did have recurrent throat problems during this period, and that he did seek private medical treatment for such shortly after service but that such records are now destroyed.  In any event, the Veteran is competent to describe recurrent throat problems as they reflect symptomatology capable of lay observation.  Moreover, the Board found that the Veteran's account of this symptomatology, to include his July 2013 hearing testimony, to be credible.  In view of the foregoing, the Board concluded that the October 2008 VA examination and September 2010 VA medical opinion were not adequate for resolution of this case, and remanded the case for a new examination to adequately address the nature and etiology of his current throat condition.  

Both the April 2014 examination report and July 2014 addendum included opinions against the Veteran's current throat condition being related to service based upon review of the medical records alone, emphasizing the lack of medical treatment records from 1958 to 2009.  However, the VA examiner also stated in the April 2014 examination report that, on the basis of the Veteran's reporting, which has been deemed credible by the VA, "I would opine that it is at least as likely as not that the [V]eteran's current throat problem is related to the service treatment of his larynx."

The Board has previously determined that the lack of medical treatment records for the period after service was not an adequate basis to deny this claim, and that the Veteran's account of recurrent symptomatology during this period was credible.  Further, the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving all reasonable doubt in favor of the Veteran, the record reflects it is at least as likely as not the Veteran has a throat condition that was incurred during his active service.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for a throat disability is granted.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


